ALBERT V. BRYAN, Circuit Judge
(concurring specially):
While I am concurring in the majority opinion, I do not want my assent to be construed as approving these portions of the District Court’s decree:
(1) The transfer of pupils with an eye to a racial balancing of students in any school. In my reading the 1964 Civil Rights Act, 42 USC 2000c and 2000c-6 (a), forbids “any order [of a Federal court] seeking to achieve a racial balance in any school by requiring the transportation of pupils or students from one school to another”.
(2) The restriction upon the newspaper publication of the names of the transferring pupils, for it violates the First Amendment. This is official public information, and no matter the motive of the publisher, it cannot be suppressed.
The task of the District Judge was not enviable, and he acted conscientiously to meet the outrageous and cowardly acts of the criminal element. As the present school session expires in a few weeks, and the points I now make may thereafter become moot, I join in the Court’s opinion.